Citation Nr: 0218532	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disability, to include post-
traumatic stress disorder (PTSD).

(The issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for ilio-inguinal neuritis based on VA 
treatment will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service August 1987 to December 
1992.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Winston-Salem, North 
Carolina.

The Board notes that the issue certified for appeal is 
that of entitlement to service connection for PTSD.  A 
review of the claims file, however, reveals that in an 
unappealed decision dated in July 1997, the Board denied 
service connection for "a nervous condition."  PTSD, a 
nervous disorder, was among the diagnoses shown in the 
medical evidence and considered by the Board at that time.  
As such, the veteran's later claim of entitlement to 
service connection for PTSD must be viewed as an 
application to reopen.  Cf. Ephraim v. Brown, 82 F.3d 399, 
401 (Fed. Cir. 1996) (a newly diagnosed disorder, whether 
or not medically related to a previously diagnosed 
disorder, cannot be the same claim when it has not been 
previously considered).  The RO did not discuss the issue 
of whether new and material evidence had been submitted to 
warrant reopening the claim.  However, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board will address the issue of 
entitlement to service connection for psychiatric disorder 
on a finality basis.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when the Board addresses a 
question not considered by the RO, the Board must consider 
whether the claimant had notice of that issue and whether 
the claimant would be prejudiced by lack of such notice.  
Id. at 4.  In the instant case, the Board concludes that 
insofar as the decision herein reopens the veteran's claim 
it is fully favorable and she is not prejudiced.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board is 
undertaking additional development on the veteran's 
reopened claim and on her claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for ilio-inguinal 
neuritis based on VA treatment.  When it is completed, the 
Board will provide any notice of the development required 
by 38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
a nervous disorder in an unappealed decision dated in July 
1997.

2.  The subsequently received evidence includes evidence 
which is not cumulative or redundant of the evidence 
previously of record and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed 
RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board will assume for 
the purpose of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's 
claim to reopen.  However, nothing in the Act shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).

VA amended has also amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim, which was received long before that date. 

The Board has found the evidence and information currently 
of record to be sufficient to substantiate the veteran's 
claim to reopen.  Therefore, no further development is 
required under the VCAA or the implementing regulations.

The Board denied entitlement to service connection for a 
nervous condition in an unappealed decision dated in July 
1997 on the basis that no evidence of psychiatric 
disability was contained in the veteran's service medical 
records and that there was no evidence relating post-
service diagnoses of psychiatric disability to service.  
The evidence received since that decision includes further 
diagnoses of a depressive disorder, as well as diagnoses 
of PTSD.  Moreover, the additionally received evidence 
includes competent medical opinions relating PTSD to the 
veteran's Gulf War experiences.  Specifically, statements 
from A. Earle, C.C.S.W., B.C.D., dated in September 1997 
and May 1999 reflect diagnoses of PTSD related to the 
veteran's Persian Gulf War service.  This evidence is 
neither cumulative nor redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Accordingly, reopening of the claim is in order.




ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement 
to service connection for a psychiatric disability, to 
include PTSD, is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

